
	
		II
		112th CONGRESS
		2d Session
		S. 2949
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries of digital still image video cameras.
	
	
		1.Liquidation or reliquidation
			 of certain entries of digital still image video cameras
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, if a request described in
			 subsection (b) is filed with U.S. Customs and Border Protection, U.S. Customs
			 and Border Protection shall, not later than 180 days after the date of the
			 enactment of this Act—
				(1)liquidate or
			 reliquidate each entry specified in subsection (c) of merchandise that was
			 classified under subheading 8525.80.50 of the Harmonized Tariff Schedule of the
			 United States at the time of entry or was reclassified under that subheading at
			 a later date, at the rate of duty that would have applied to the merchandise if
			 the merchandise was classified under subheading 8525.80.40 of the Harmonized
			 Tariff Schedule of the United States; and
				(2)pay any amounts
			 owed by the United States pursuant to the liquidation or reliquidation of an
			 entry under paragraph (1) with interest.
				(b)RequestAny
			 person seeking a liquidation or reliquidation pursuant to subsection (a) with
			 respect to an entry shall file a proper request with U.S. Customs and Border
			 Protection before the 90th day after the date of the enactment of this Act that
			 contains sufficient information to enable U.S. Customs and Border
			 Protection—
				(1)(A)to locate the entry;
			 or
					(B)to reconstruct the entry if it cannot
			 be located; and
					(2)to confirm that
			 the entry contains merchandise properly classifiable at the time of entry under
			 subheading 8525.80.40 of the Harmonized Tariff Schedule of the United
			 States.
				(c)Affected
			 entriesThe entries specified in this subsection are the
			 following:
				
					
						
							Entry NumberDate of Entry
							
						
						
							AJR–3162606–003/22/2007
							
							AJR–3162671–403/25/2007
							
							AJR–3162710–003/25/2007
							
							AJR–3162736–503/25/2007
							
							AJR–3162737–303/26/2007
							
							AJR–3163482–504/10/2007
							
							AJR–3163639–004/13/2007
							
							AJR–3163632–504/14/2007
							
							AJR–3163518–604/16/2007
							
							FY1–2306902–007/30/2007
							
							FY1–2307071–309/28/2007
							
							FY1–2307092–910/02/2007
							
							FY1–2307081–210/05/2007
							
							FY1–0027486–610/06/2007
							
							FY1–2307082–010/08/2007
							
							FY1–2307107–510/14/2007
							
							FY1–0027588–910/15/2007
							
							595–4373770–010/27/2007
							
							FY1–2307176–011/04/2007
							
							FY1–2307207–311/07/2007
							
							595–4375886–211/08/2007
							
							595–4375899–511/09/2007
							
							FY1–2307217–211/09/2007
							
							FY1–2307203–211/11/2007
							
							FY1–2307226–311/12/2007
							
							FY1–2307182–811/14/2007
							
							FY1–2307245–311/25/2007
							
							595–4386455–312/14/2007
							
							FY1–2307341–012/17/2007
							
							FY1–2307363–412/26/2007
							
							FY1–2307364–212/26/2007
							
							FY1–2307382–412/31/2007
							
							FY1–2307384–001/07/2008
							
							FY1–2307398–001/10/2008
							
							FY1–2307414–501/14/2008
							
							FY1–2307419–401/17/2008
							
							FY1–2307440–001/24/2008
							
							FY1–2307447–501/28/2008
							
							FY1–2307448–301/28/2008
							
							FY1–2307455–801/31/2008
							
							FY1–2307458–201/31/2008
							
							FY1–2307516–702/08/2008
							
							FY1–2307467–302/09/2008
							
							595–4410837–202/13/2008
							
							FY1–2307524–102/13/2008
							
							FY1–2307518–302/15/2008
							
							FY1–2307537–302/19/2008
							
							FY1–2307538–102/19/2008
							
							FY1–2307604–103/06/2008
							
							FY1–2307615–703/10/2008
							
							FY1–2307616–503/10/2008
							
							FY1–2307605–803/13/2008
							
							FY1–2307624–903/14/2008
							
							595–4420282–903/15/2008
							
							FY1–2307632–203/17/2008
							
							FY1–2307633–003/17/2008
							
							FY1–2307634–803/17/2008
							
							FY1–2307630–603/19/2008
							
							FY1–2307638–903/19/2008
							
							FY1–2307647–003/20/2008
							
							FY1–2307656–103/24/2008
							
							FY1–2307657–903/24/2008
							
							FY1–2307658–703/24/2008
							
							FY1–2307659–503/24/2008
							
							FY1–2307661–103/24/2008
							
							FY1–2307646–203/27/2008
							
							595–4426631–104/04/2008
							
							FY1–2307683–504/04/2008
							
							AJR–3178363–004/07/2008
							
							FY1–2307707–204/18/2008
							
							FY1–2307717–104/18/2008
							
							FY1–2307718–904/18/2008
							
							FY1–2307724–704/21/2008
							
							FY1–2307725–404/22/2008
							
							FY1–2307730–404/25/2008
							
							FY1–2307731–204/25/2008
							
							FY1–2307732–004/28/2008
							
							FY1–2307736–104/28/2008
							
							FY1–2307737–904/29/2008
							
							FY1–2307738–705/01/2008
							
							FY1–2307745–205/01/2008
							
							AJR–3179504–805/02/2008
							
							595–4439624–105/05/2008
							
							FY1–2307746–005/05/2008
							
							FY1–2307757–705/08/2008
							
							595–4437519–505/14/2008
							
							FY1–2307770–005/18/2008
							
							FY1–2307808–805/23/2008
							
							FY1–2307791–605/25/2008
							
							AJR–3180463–405/26/2008
							
							FY1–2307811–205/27/2008
							
							FY1–2307814–605/27/2008
							
							FY1–2307815–305/27/2008
							
							FY1–2307816–105/27/2008
							
							FY1–2307817–905/27/2008
							
							FY1–2307818–705/27/2008
							
							FY1–2307824–505/29/2008
							
							FY1–2307828–605/29/2008
							
							595–4451086–606/05/2008
							
							FY1–2307849–206/06/2008
							
							FY1–2307857–506/09/2008
							
							FY1–2307879–906/16/2008
							
							FY1–2307880–706/16/2008
							
							FY1–0031235–106/20/2008
							
							FY1–2307894–806/20/2008
							
							FY1–2307897–106/23/2008
							
							FY1–2307898–906/23/2008
							
							FY1–2307899–706/23/2008
							
							FY1–2307902–906/26/2008
							
							FY1–2307911–006/27/2008
							
							510–1274284–007/01/2008
							
							FY1–2307943–307/10/2008
							
							595–4468860–507/18/2008
							
							595–4472973–008/07/2008
							
							595–4472978–908/14/2008
							
							FY1–2308038–108/16/2008
							
							FY1–2308088–608/25/2008
							
							595–4488037–609/04/2008
							
							FY1–2308111–609/11/2008
							
							FY1–0033329–009/28/2008
							
							FY1–0033330–809/28/2008
							
							FY1–2308170–210/02/2008
							
							FY1–2308178–510/14/2008
							
							FY1–2308229–610/16/2008
							
							FY1–2308261–910/23/2008
							
							FY1–2308284–110/27/2008
							
							FY1–2308292–411/03/2008
							
							FY1–0034031–111/04/2008
							
							FY1–2308329–411/10/2008
							
							FY1–0034232–511/13/2008
							
							FY1–0034256–411/14/2008
							
							FY1–2308359–111/21/2008
							
							FY1–0034442–011/24/2008
							
							FY1–2308371–611/24/2008
							
							FY1–0034497–411/26/2008
							
							FY1–0034551–812/01/2008
							
							FY1–0034572–412/01/2008
							
							FY1–0035346–201/19/2009
							
							FY1–0035385–001/28/2009
							
							FY1–0035557–402/07/2009
							
							FY1–0035601–002/08/2009
							
							FY1–0035711–702/09/2009
							
							FY1–0035815–602/13/2009
							
							FY1–0035766–102/18/2009
							
							FY1–0035869–302/19/2009
							
							FY1–0035881–802/20/2009
							
							FY1–0035909–702/23/2009
							
							FY1–0035916–202/23/2009
							
							FY1–0036012–902/25/2009
							
							FY1–0036027–702/26/2009
							
							FY1–0036036–802/26/2009
							
							FY1–0035687–903/01/2009
							
							FY1–0036064–003/02/2009
							
							FY1–0036065–703/02/2009
							
							FY1–0035705–903/08/2009
							
							FY1–0036231–503/12/2009
							
							FY1–0036250–503/13/2009
							
							FY1–0035948–503/15/2009
							
							FY1–0036272–903/16/2009
							
							FY1–2308691–703/16/2009
							
							FY1–0036316–403/17/2009
							
							FY1–2308696–603/17/2009
							
							FY1–0036333–903/18/2009
							
							FY1–0036359–403/19/2009
							
							FY1–0036366–903/20/2009
							
							FY1–0036367–703/20/2009
							
							FY1–0036380–003/21/2009
							
							FY1–0036381–803/21/2009
							
							FY1–0036115–003/22/2009
							
							FY1–0036395–803/23/2009
							
							FY1–0036396–603/23/2009
							
							FY1–0036397–403/23/2009
							
							FY1–0036450–103/25/2009
							
							AJR–7278415–803/30/2009
							
							FY1–0036524–303/30/2009
							
							FY1–0036526–803/30/2009
							
							FY1–0036321–404/04/2009
							
							FY1–0036679–504/10/2009
							
							FY1–2308762–604/10/2009
							
							FY1–2308764–204/10/2009
							
							FY1–0036379–204/11/2009
							
							FY1–0036777–704/13/2009
							
							FY1–2308770–904/13/2009
							
							FY1–2308771–704/13/2009
							
							FY1–0036853–604/15/2009
							
							FY1–2308774–104/15/2009
							
							FY1–0036803–104/17/2009
							
							FY1–0036864–304/20/2009
							
							FY1–0036867–604/20/2009
							
							FY1–2308787–304/20/2009
							
							FY1–2308790–704/20/2009
							
							FY1–2308791–504/20/2009
							
							FY1–0036883–304/21/2009
							
							FY1–2308803–804/23/2009
							
							FY1–0036943–504/24/2009
							
							FY1–0036970–804/24/2009 
							
							FY1–2308801–204/24/2009
							
							FY1–2308806–104/24/2009
							
							FY1–2308807–904/25/2009
							
							FY1–0036997–104/27/2009
							
							FY1–0036998–904/27/2009
							
							FY1–2308812–904/27/2009
							
							FY1–2308815–204/27/2009
							
							FY1–2308818–604/27/2009
							
							FY1–0037112–605/01/2009
							
							FY1–0037138–105/01/2009
							
							FY1–2308830–105/01/2009
							
							FY1–2308829–305/02/2009
							
							FY1–0037124–105/04/2009
							
							FY1–2308863–205/09/2009
							
							FY1–2308866–505/11/2009
							
							FY1–0037292–605/13/2009
							
							FY1–0037308–005/14/2009
							
							FY1–2308883–005/14/2009
							
							FY1–2308886–305/15/2009
							
							FY1–0037359–305/18/2009
							
							FY1–2308901–005/18/2009
							
							FY1–2308903–605/18/2009
							
							FY1–2308905–105/18/2009
							
							FY1–2308895–405/20/2009
							
							FY1–2308918–405/20/2009
							
							FY1–0037399–905/21/2009
							
							FY1–0037449–205/21/2009
							
							FY1–0037451–805/22/2009
							
							FY1–0037469–005/22/2009
							
							FY1–2308923–405/22/2009
							
							FY1–2308929–105/23/2009
							
							FY1–0037493–005/26/2009
							
							FY1–0037537–405/26/2009
							
							FY1–0037538–205/26/2009
							
							FY1–0037541–605/26/2009
							
							FY1–2308926–705/26/2009
							
							FY1–2308940–805/26/2009
							
							FY1–2308944–005/26/2009
							
							FY1–0037543–205/27/2009
							
							FY1–0037544–005/27/2009
							
							FY1–2308937–405/27/2009
							
							FY1–2308938–205/27/2009
							
							FY1–2308948–105/27/2009
							
							FY1–0037569–705/28/2009
							
							FY1–0037570–505/28/2009
							
							FY1–0037571–305/28/2009
							
							FY1–2308947–305/28/2009
							
							FY1–0037596–005/29/2009
							
							FY1–0037597–805/29/2009
							
							FY1–2308957–205/29/2009
							
							FY1–2308965–505/30/2009
							
							FY1–0037604–206/01/2009
							
							FY1–0037605–906/01/2009
							
							FY1–0037629–906/01/2009
							
							FY1–0037631–506/01/2009
							
							FY1–0037643–006/01/2009
							
							FY1–2308970–506/01/2009
							
							FY1–2308971–306/01/2009
							
							FY1–2308973–906/01/2009
							
							FY1–0037632–306/02/2009
							
							FY1–2308977–006/03/2009
							
							FY1–0037668–706/04/2009
							
							FY1–0037727–106/04/2009
							
							FY1–2308987–906/06/2009
							
							FY1–0037736–206/08/2009
							
							FY1–0037773–506/08/2009
							
							FY1–0037774–306/08/2009
							
							FY1–2308993–706/08/2009
							
							FY1–0037831–106/10/2009
							
							FY1–2309000–006/10/2009
							
							FY1–0037860–006/10/2009
							
							FY1–2309004–206/12/2009
							
							FY1–2309006–706/13/2009
							
							FY1–0037866–706/15/2009
							
							FY1–0037890–706/15/2009
							
							FY1–0037891–506/15/2009
							
							FY1–0037917–806/15/2009
							
							FY1–2309008–306/15/2009
							
							FY1–2309009–106/15/2009
							
							FY1–0037964–006/17/2009
							
							FY1–0037997–006/19/2009
							
							FY1–2309019–006/19/2009
							
							FY1–2309027–306/19/2009
							
							FY1–2309028–106/19/2009
							
							FY1–0038033–306/22/2009
							
							FY1–0038046–506/22/2009
							
							FY1–0038047–306/22/2009
							
							FY1–2309040–606/23/2009
							
							FY1–0038122–406/25/2009
							
							FY1–0038148–906/25/2009
							
							FY1–0038209–906/29/2009
							
							FY1–0038210–706/29/2009
							
							FY1–2309061–206/29/2009
							
							FY1–2309062–006/29/2009
							
							FY1–0038298–207/06/2009
							
							FY1–0038363–407/08/2009
							
							FY1–0038390–707/10/2009
							
							FY1–0038391–507/10/2009
							
							FY1–2309080–207/10/2009
							
							FY1–0038445–907/13/2009
							
							FY1–0038457–407/13/2009
							
							FY1–0038479–807/13/2009
							
							FY1–2309091–907/13/2009
							
							FY1–0038511–807/16/2009
							
							FY1–0038548–007/16/2009
							
							FY1–0038564–707/16/2009
							
							FY1–0038549–807/20/2009
							
							FY1–0038594–407/20/2009
							
							FY1–0038595–107/20/2009
							
							FY1–2309113–107/20/2009
							
							FY1–0038660–307/22/2009
							
							FY1–2309120–607/23/2009
							
							FY1–0038749–407/27/2009
							
							FY1–2309137–007/27/2009
							
							FY1–2309138–807/27/2009
							
							FY1–2309143–807/30/2009
							
							FY1–0039082–909/04/2009
							
							FY1–0041364–712/08/2009
							
							FY1–0041365–412/08/2009
							
						
					
				
			
